UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

UNITED STATES OF AMERICA,
V. CASE NO. 8:12-CR-368-T-17MAP
JACKIE LEROY SMITH.

 

ORDER
This cause is before the Court on:
Dkt. 34 Motion for Retroactive Application of Sentencing
Guidelines Pursuant to Amendment 782
Dkt. 36 Amendment 782 Memorandum
Dkt. 39 Notice of Federal Defender

Defendant Jackie Leroy Smith, pro se, moves for 2-level reduction
pursuant to 18 U.S.C. Sec. 35802(c)(2) and Amendment 782.

Defendant Smith entered into a Plea Agreement, pleading guilty to
Counts 1 and 2 of the Indictment. On May 6, 2013, Defendant Smith was sentenced
to a term of imprisonment of 120 months on Counts 1 and 2, concurrent, a 36-month
term of supervised release on Counts 1 and 2, concurrent; fine waived, and a special
assessment fee of $200.00. (Dkts. 28, 31).

The U.S. Probation Office noted that because Defendant Smith’s sentence
was determined under the career offender guideline, Defendant Smith is not

eligible for a sentence reduction pursuant to Amendment 782.

The Federal Defender’s Office notified Defendant Smith that because
Defendant’s sentence was determined under the career offender guideline,
USSG Sec. 4B1.1, and not the Drug Quantity Table in USSG Sec. 2D1.1(c),
the Federal Defender’s Office could not in good faith pursue a sentence

reduction under Amendment 782.

After consideration, the Court denies Defendant Smith’s Motion for a 2-level
sentence reduction pursuant to 18 U.S.C. Sec. 3582(c)(2) and Amendment 782.
Accordingly, it is
ORDERED that pro se Defendant Jackie Leroy Smith’s Motion for Retroactive
Application of Sentencing Guidelines Pursuant to Amendment 782 (Dkt. 34) is denied.

DONE and ORDERED in Chambers in Tampa, Florida on nie 2
day of November, 2019.
\ —

 

_— oe = a ey GE.
mee al ir et ee oe

ew ni egies ee Ca ee EI
enn EL aRGeteen KOVRCHEVICE
‘S

Sertor United State ict Judge

Copies to:

All parties and counsel of record

Pro Se Defendant:

Jackie Leroy Smith

57543-018

FEDERAL CORRECTIONAL INSTITUTION
P.O. Box 1032

Coleman, FL 33521-1032
